—Writ of habeas corpus in the nature of an application for bail reduction upon certain Nassau County District Court Felony Complaints, Docket Numbers 3410/96, 34911/96, 34912/96, 34913/96, 34915/96, and 34916/96.
Adjudged that the writ is dismissed, without costs or disbursements.
The determination of the Supreme Court, Nassau County, was not an improvident exercise of discretion, and did not violate "constitutional or statutory standards” (People ex rel. Klein v Kruger, 25 NY2d 497, 499; see, People ex rel. Rosenthal v Wolfson, 48 NY2d 230). Rosenblatt, J. P., Joy, Florio and Mc-Ginity, JJ., concur.